Earl Warren: Number 64, National Labor Relations Board, Petitioner, versus District 50, United Mine Workers of America, and Bowman Transportation, Incorporated. Mr. Manoli.
Dominick L. Manoli: May it please the Court. This case is here under the certiorari of the Court of Appeals of the District of Columbia Circuit. The Board found in this case that the Bowman Transportation Company violated the National Labor Relations Act by unlawfully assisting in District 50 in establishing itself as the exclusive bargaining representative of the company's employees. The Board's order in relevant part requires the employer to withhold recognition from District 50 as the exclusive bargaining representative of its employees until or unless District 50 is certified by the Board as the exclusive bargaining representative of the company's employees. The question presented here is whether the Board may so condition the future recognition of District 50 as the exclusive bargaining representative of the company's employees. In -- in view of the circumstance that District 50 has chosen not to comply with the following requirement of Sections 9 (f), (g) and (h) and therefore, the Board's selection procedures are not available for the purpose of determining District 50‘s representative status or for the purpose of getting a certification by District 50. The court below thought that the Board (Inaudible) to impose this condition upon the future recognition of District 50. The facts which give rise to this question may be summarized quite briefly. In 1953, the Teamsters Union sought to organize the company's employees. The company was opposed, to the Teamsters' efforts to organize its employees and manifested that opposition by various unfairly labor practice, including the discharge of one employee which contorted treatment of another who had supported the Teamsters Union. In contrast to its opposition to the Teamsters Union, the company readily adhered to suggestions, had a deal with District 50 as bargaining representative of company's employees. Shortly after these suggestions were made to the company, the company -- and what I'm about to say took place within a week. The company met with representatives of District 50 and before District 50 represented a single employee of this company, the company and the representatives of District 50 negotiated a virtually complete contract, covering terms and conditions of employment for the -- for the company's employees. Thereafter, the company at its own expense, summoned from various terminals, in different cities throughout the south, all of its -- its employees to come to company headquarters and they did this and it paid -- it paid for their expenses in it. When the employees reported at the company's main headquarters, they were shown the contract which they could expect if they selected District 50 as their bargaining representative. Thereafter, the employees were polled by the company openly as to whether they desired to be represented by District 50 and all the employees present some 75 out of 100 employees of the company indicated that they wanted to be represented by District 50. In addition, the company also offered to advance the money for the payment of their dues to the union. Shortly after all the employees had signed cards indicating that they wished to be represented by District 50, under the circumstances that I have disclosed, the company met with the representatives of District 50 and within the space of a couple of hours, they consummated or signed the contract which was virtually identical to the one that the company and the union had negotiated before the union had represented any employee of the company and also was similar to the contract which was shown to the employees when they were told that this was the kind of a contract they could expect if they selected District 50 as their bargaining representative. Thereafter, the company permitted District 50 to use its premises for the purpose of conducting some union business. The Board found that by this conduct the employer had assisted District 50 in establishing itself as the representative of the employees in violation of the National Labor Relations Act. The Board's remedial order, fairly in standard form, requires the company to refrain from engaging in the unfair labor practice found by the Board. It requires the company to undo the discrimination against the two employees who had supported the Teamsters Union. The Boards order also requires the company to cease giving effect to the contract with District 50. It requires the company to withhold recognition from District 50 as the employees' exclusive bargaining representative until such time as District 50 is certified by the Board as the bargaining representative of its employees. And finally, the Board's order requires the company to post notices for 60 days in substance giving assurances to the employees, that the company will obey the Board's order.
Earl Warren: Was there any claim or any finding that the District 50 had committed an unfair labor practice?
Dominick L. Manoli: No, Your Honor. This charge was against the employer.
Earl Warren: Employer only?
Dominick L. Manoli: That -- that's correct, the employer. There could be no charge for this sort of thing against District 50. Statute -- Section 82 of the statute makes an unfair labor practice for the employer to support, assist or dominate the whole organization. The court below approved the Board's unfair labor practice findings in this case and even forced the Board's order except that part of the order which enjoins the company from recognizing District 50 as the employers bargaining representative until such time as it is certified by the Board. The -- the order as now modified by the decree of the court below, which appears at page 64 of the record, now reads as follows, that the company shall cease-and-desist from that's in paragraph (d) above the middle the page. The company shall cease-and-desist from recognizing District 50, United Mine Workers as the representative of its employees and I will skip a few lines, unless and until the said labor organization shall have been as certified as such represented by the National Labor Relations Board or -- and this is the part that the court below added to the Board's order, or shall have been freely chosen as such by a majority of the employees after all effects of unfair labor practice have been eliminated. The -- as I have said, the court below thought that Board-like power to condition the future recognition of District 50 upon a Board certification and the minute they ordered in this fashion, and the underlying reason which the Court gave for so many in the order in its -- in its opinion was that once the employer has complied with the other provisions of the Board's order and has posted the notice required by the order for 60 days, it can be assumed that normalcy has been restored and that the employees will then be free -- will -- would then feel free that the ill effects of the employer's unfair labor practices would have been remedied and that the employees will then feel free to choose District 50 as their bargaining representative but without the necessity of a Board election. The basic problem which we have in this case touches of course upon the Board's power to choose remedies for the -- the redress of unfair labor practice and for the purpose of effectuating the statutory policies. The Board's power in this respect stems, of course, from Section 10 of the Act. Section 10 of the Act empowers the Board to require any person who is engaged in unfair labor practice to cease-and-desist from such unfair labor practice and further provides to take such affirmative action as will effectuate the policies of the Act. This Court has often said that the choice of remedies for the correction of unfair labor practice, for the purpose of effectuating the statutory policies is primarily a matter for the Board's expert judgment. And then, unless the Board's judgment can reasonably be said not to effectuate the policy of the statute, unless its judging can be said to be arbitrary or capricious, a review in court should not normally disturb the Board's remedy. Now, one of the problems which has confronted the Board throughout its history has been the problem of how best to anticipate or neutralize the impact of an employer's domination or assistance of a -- of a labor organization upon the employees' freedom of choice in the selection of the bargaining representative. Where the employer has dominated the labor organization, and it can be said that the employer's influence has so corrupted the labor organization as to make it incapable of ever been -- of ever being freely chosen by the employees as their bargaining representative. The Board's normal remedy is to require the disestablishment of that union, disestablishment is the -- means that (Inaudible) never served as the representative of the employees. But where the employer's conduct is something less than domination as in this case where it -- where it consists only of support --illegal assistance. The Board has chosen a less drastic remedy and the remedy of -- of disestablishment. The Board --
Charles E. Whittaker: (Inaudible)
Dominick L. Manoli: No, Your Honor.
Charles E. Whittaker: (Inaudible)
Dominick L. Manoli: The Board now applies uniform rules as to whether they are inside unions or affiliated unions. If it finds -- in fact it's required of our uniform rules, if it finds that the union has dominated the Board's normal order whether or not it's an inside union, or company union, or affiliated union, the company's normal -- the order now will require the disestablishment of that union.
Charles E. Whittaker: (Inaudible)
Dominick L. Manoli: If the -- the Board will -- as I say is, that's right, that's right. I don't know if the Board has ever heard that case. But --
Charles E. Whittaker: (Inaudible)
Dominick L. Manoli: The -- you -- [Laughs] we --
Earl Warren: Well, is the order -- is the order in this case less drastic than --than the disestablishment?
Dominick L. Manoli: That's correct, Your Honor.
Earl Warren: It is.
Dominick L. Manoli: I was about to say --
Earl Warren: Do you say it is less drastic?
Dominick L. Manoli: I think so.
Earl Warren: (Inaudible)
Dominick L. Manoli: It's less drastic in this respect, that the Board's order permits this union to purge itself.
Earl Warren: How can the local purge itself if this national organization doesn't make the affidavit?
Dominick L. Manoli: Oh.
Earl Warren: How could it ever -- how could it ever be certified by the Board?
Dominick L. Manoli: It will never be certified. Now, I'm coming to that in just a moment, Your Honor.
Earl Warren: Well, that's why I asked you if it is less drastic in the -- than the disestablishment of the -- of the union that you spoke of.
Dominick L. Manoli: It's normally less drastic, normally less drastic because I think first of all we must address ourselves with the question of whether the Board's order is appropriate even in the case of a complying union. I think we must establish that proposition before we can go on with further question of whether the order is all right, with respect to a noncomplying union. Now, certainly with respect to a complying union, the order of -- in order that this character is certainly less drastic than a disestablishment order because it permits that union -- it permits that union to purge itself of whatever support or assistance it may have obtained. And it permits that union to re-acquire its status as the bargaining representative but only to a Board election. Now --
Earl Warren: But how could this local purge itself?
Dominick L. Manoli: This local can certainly purge itself of the employer's influences --
Earl Warren: All right.
Dominick L. Manoli: That doesn't depend
Earl Warren: All right.
Dominick L. Manoli: -- upon an election.
Earl Warren: No, and that -- that isn't important in this case, is it?
Dominick L. Manoli: Well, it's --
Earl Warren: Because even if it did. Even if it did purge itself of that influence, it never could represent those employees even though 100% of them wanted the -- wanted the union to represent them, unless the National Union complied.
Dominick L. Manoli: It cannot represent the -- it cannot represent these employees in the future, that is quite correct, Your Honor. Unless it cannot be certified -- cannot be certified by the Board. Unless it complies with the following requirements of Sections 9 (f), (g) and (h) that is their --
Earl Warren: Therefore -- therefore it cannot represent them.
Dominick L. Manoli: It cannot represent them as long --
Earl Warren: Under this order.
Dominick L. Manoli: -- as long as it remains out of compliance and cannot therefore invoke the Board's election procedures. That is quite true.
Charles E. Whittaker: (Inaudible)
Dominick L. Manoli: No, the statute requires the national with which it is affiliated, is also required.
Earl Warren: So this is a death sentence to this District 50, insofar as this establishment is concerned.
Dominick L. Manoli: So far as this establishment is concerned until or unless -- until or unless this company files with the -- files -- until or unless the union and its -- the United Mine Workers on which it is affiliated, until they file the Section 9 (f), (g) and (h) affidavits, this union will not be able to invoke the Board's election procedures, cannot be certified, and cannot act as the bargaining representative of these employees.
Felix Frankfurter: Are you saying the question -- that question is irrelevant to the question of the unfair labor practice in the condition that you make accordingly. The fact -- the fact that the national hasn't filed and therefore the local can't invoke the Board's facility is unrelated to the remedy which is your argument, isn't it? It's unrelated to the remedy that the Board has to impeach to employee because of the employer's violation of the Act.
Dominick L. Manoli: That's correct
Felix Frankfurter: That is the essence.
Dominick L. Manoli: That's the essence of all of these.
William J. Brennan, Jr.: Well, Mr. Manoli. The Board may deny a noncomplying reason with the use of its facility. May the Board in anyways compel any union that comply with the requirements which condition the use of its facility?
Dominick L. Manoli: Your Honor, the Board may not compel. That question --
William J. Brennan, Jr.: So in other words, it has no authority directly to compel any union to comply does is t?
Dominick L. Manoli: It has not.
William J. Brennan, Jr.: Well, now isn't there involved here at least an aspect in the face of the conflict (Inaudible) of pressure by the Board upon the union to comply?
Dominick L. Manoli: The argument is made here of course that -- that the Board's order compelled this union to comply with Sections 9 (f), (g) and (h) --
William J. Brennan, Jr.: Either that or to give up its rights which otherwise it might establish legitimately to represent the claim, Now, isn't that right?
Dominick L. Manoli: That's right. It cannot act as bargaining representative under the Board's order, which it otherwise might be able to do if it had not -- to see this assistance from the employer. It cannot do so unless it complies with Sections 9 (f), (g) and (h). And the argument is made that it is not within the Board's problems to require issuing it to comply with Sections 9 (f), (g) and (h). But I submit, Your Honors, that the Board is not concerned with whether or not this union tells or does not comply with Sections 9 (f), (g) and (h) but that it is properly concerned with how the effects of the unfair labor practice in this case shall be remedied.
William J. Brennan, Jr.: Well, let's -- let's admit that but the Board has never taken the position has it but the only possible evidence that a union and cooperating management have purged themselves respectively of devices which led to the order is a certification by the Board after an election. Has the Board ever taken that position?
Dominick L. Manoli: The Board, Your Honor, has pursued this remedy for nearly 20 years.
William J. Brennan, Jr.: I agree, but has it ever taken the position that that's the only way to purge, maybe evidence?
Dominick L. Manoli: It hasn't -- this is the usual kind of order that it cited in the case of that sort. Now, it hasn't done --
William J. Brennan, Jr.: That's different from the usual kinds of order of sometimes that --
Dominick L. Manoli: I don't know of any --
William J. Brennan, Jr.: -- get us into trouble in different kinds of cases.
Dominick L. Manoli: I don't know of any language, any Board decision where the Board has said this is the only way. But these are the underlying considerations which have prompted the Board, which have prompted the Board to use an election device as a means for permitting a union of this kind, a union which has in for -- assisted to re-establish itself --
William J. Brennan, Jr.: But the Board has also for over 20 years, I would call it a nice partnership, taken the position that in many other ways that legitimate -- the right of representation may be established for that moment.
Dominick L. Manoli: That is true where there are no unfair labor practice, and this Court recognized that in the Arkansas Oak Flooring case which this -- the court below relied on we think erroneously that in that case the court said that there are the other ways of a union establishing its representative status other than through a Board election. But I submit, Your Honor, what the -- what the court was concerned within that case was not the problem we have here. There was no question there of unfair labor practice, of assistance, or illegal assistance to a union and were (Inaudible) that there are unfair labor practices. The Board has illegal assistance as in this case. The Board has felt that an election was essential in order to anticipate the compulsions which flow from them as far as illegal assistance and in order to permit the employees to make -- to support their convictions.
William J. Brennan, Jr.: Tell me, Mr. Manoli, has there been any cases either in this Court or perhaps even in the Board where the question has been raised even before the compliance provisions came into the law? Whether a certification requirement went further than it was required?
Dominick L. Manoli: Oh, yes, Your Honor, at page --
William J. Brennan, Jr.: That --
Dominick L. Manoli: -- at note 15 of our brief. You will see that a collection of cases there in which this type of order was passed upon by at least eight Circuit Courts of Appeals including the court of -- the court below.
William J. Brennan, Jr.: Page 15 -- was that --
Dominick L. Manoli: It's Footnote 15, Your Honors, as I recall.
Charles E. Whittaker: Was that in relation with non-compliance?
Dominick L. Manoli: No, Your Honor. No, they're not. There are only two courts that have passed upon this noncomplying union. One is the court below and the other one is the Fourth Circuit. The Fourth Circuit held that while the Board's order was so unlike with respect to a complying union, it did not believe the Board's order was proper with respect to a noncomplying union.
William J. Brennan, Jr.: Well, Mr. Manoli, I noticed the Footnote as to exactly possess every Court of Appeals which has considered the problem, has approved the Boards remedy as wholly appropriate. Does that imply that the issue is actually been raised?
Dominick L. Manoli: It has been raised in the number of those cases. I will not say it's been raised in everyone, but in the Board's order and at least in some of those cases has been challenged. In fact, I remember quite well that it was challenged in the Second Circuit in a case which we cite here since I had a hand in reaching that case. But it has been challenged, Your Honor, and some of those cases and despite the challenge it has been -- it has been approved. And as they say the underlying -- the underlying consideration of that remedy is that the Board feels that where an employer has assisted a union, that there are certain compulsions that flow from that assistance. And then unless the employees have the private -- are permitted to express their convictions, in a -- by way of an election under appropriate safeguards that the employees may be, as this Court held to be -- held to their choice by the force of a continuous habit. The election, of course, that I hardly need to emphasize ensures the employees against the disclosure of their names and moreover it tends to dispel any fears of reprisals which they may have in case they were required to disclose to a union, which they have identified with management whether or not they wished be represented by it.
William J. Brennan, Jr.: When I have those were any cases where the Board has not used this form of voting?
Dominick L. Manoli: I know of none, Your Honor. I know of none whether there's been an assistance of this kind. In fact, I may add that in certain cases, the Board's order has gone even beyond the order of this kind, where for example an employer by -- has shown by a succession of company assisted or company dominated unions has shown what the Board has described as a -- an election for company dominated union, the Board has not permitted the employer to recognize any union until a Board election. But here, the -- ordered merely enjoins the company from recognizing District 50 as the employees' bargaining representative. Now, I've already indicated that the Board has pursued this remedy for more than 20 years and I think it's not entirely, rather significant that the Board's judgment has been such for 20 years. I've also indicated that at least eight Circuit Courts of Appeals has approved this type of order in connection with any assisted complying union.
Speaker: Would the Board have authority of extension to this remedy to require an election even though it was not a Board -- a Board supervised election?
Dominick L. Manoli: Conceivably, the Board might -- we ran into problems of preemption of course here. But the Board normally will insist upon its own election carried under its own safeguards. Your Honor, has in mind, I suppose an election by some state agency?
Speaker: No, an election that the Board itself I'd say we -- well, we recognize it can't be a Board supervised election because of the certification problem. But we want to use as the employees on this and therefore we will -- we will have an election, not ideally but it's the best -- it's the best thing we can get to act on that.
Dominick L. Manoli: An election by whom, Your Honor, if I may ask? Just as I defend -- my answer depends upon --
Speaker: Require the union to have -- to listen to -- require the -- require the union to submit itself to go to the employees.
Dominick L. Manoli: An election conducted on the supervision of the union?
Speaker: Well, I don't know if --
Dominick L. Manoli: The Board itself -- the Board itself has felt it's precluded from conducting an election by Section 9 --
Speaker: As a matter of power even --
Dominick L. Manoli: As a matter of power, that's right.
Speaker: -- even as an instant in this kind of new situation?
Dominick L. Manoli: That's right, Your Honor. The Board has felt that in Section 9 (f), (g) and (h) precludes it.
Speaker: Well, that's the question I had --
Dominick L. Manoli: -- (Voice Overlap)
William J. Brennan, Jr.: Well, suppose the Board decided in this kind of situation to avail itself with the facilities of some state mediation service, like for example in service of New York and with the others. Has it ever done that?
Dominick L. Manoli: Well, today, Your Honor, we may very easily run into problems of preemption.
William J. Brennan, Jr.: Why? I mean this is the state -- this is a problem of enforcement, isn't it? And you have a practical situation and the objective really is to be satisfied that the union has a free choice that this election of 60 days test. Well, I state the mediation Board supervised an election, if chosen by the Board as the agency to do it is there limitation upon the -- upon the Board's powers to make use of that in an enforcement case?
Dominick L. Manoli: Well, conceivably I suppose the Board might. I don't see if the Boards could direct an election.
William J. Brennan, Jr.: No. No, but I -- what about all these cases where perhaps within the Board's jurisdiction but for one reason or another the Board declines jurisdiction and they go to state agency, not because they are not within the jurisdiction of the Board if the Board chose to take the cases but there's too many other things to do and the Board doesn't. And there's not any question is there of the recognition, given the results of election supervised by state agency in those (Voice Overlap) --
Dominick L. Manoli: I do know of at least one case where the Board has given recognition to that kind of an election but as a matter of grace, shall I say --
William J. Brennan, Jr.: Yes, well it -- it would have to call, I don't know what state this it, with the --
Dominick L. Manoli: Alabama.
William J. Brennan, Jr.: -- I don't -- do they have a state agency there?
Dominick L. Manoli: I don't know, Your Honor. I don't know.
Felix Frankfurter: Mr. Manoli, if the argument as it is that this kind of things -- this kind of remedy enforced against noncomplying unions in effect may operate or will operate in the kind of pressure upon a noncomplying union and free not to comply. That's the argument, isn't it? I wonder whether the arguments -- there's note that cover the complying union because then the argument to be made, or rather they could deal with the enforceable provision if it is enforced with the rest of the complying unions by decomplying if they didn't settle down.
Dominick L. Manoli: That's right.
Felix Frankfurter: And I should think pressure or influence to secure decompliance is at least against the public interest as any incidental pressure to comply.
Dominick L. Manoli: That's right. And the further argument is, Your Honor, that if this order is valid as to a complying union and -- but it should be -- and is not valid with respect to a noncomplying union, it produces the somewhat paradoxical result that the noncomplying union is in a better position than the complying union. And certainly -- certainly this is contrary, we think, to the underlying scheme of Sections 9 (f), (g) and (h). And let me also emphasize, Your Honor, that the fact that this union is not in compliance, that the incidental effect of this order may be to require to comply with the -- with 9 (f), (g) and (h), and that that should not make any difference because as this Court has set in the Arkansas Flooring case, that while a noncomplying union may enjoy certain statutory benefit, for example, represent the employees. If it's freely chosen without a Board election, without Board certification, or without compliance to Section 9 (f), (g) and (h) nevertheless, this Court repeatedly emphasized in the Arkansas Flooring case that noncompliance does not serve to exempt the union from the sanctions of the statute.
Felix Frankfurter: Can't you -- can't you go beyond that or say that while the Court -- while the Board can't compel to comply, by complying to noncompliance is a matter of choice of the union, I shouldn't think there was a public policy to encourage noncompliance.
Dominick L. Manoli: There certainly is not and let's say the union finds itself in this predicament. The union finds itself into this predicament only by its -- by its willing cooperation with the employer in its unlawful conduct. It may be said in a manner of speaking that the union carries the key to its dilemma in its own pocket here. It's failure, its unwillingness -- it's unwillingness to use that key should not serve to exempt this union from what is, be otherwise an appropriate remedy that the Board has adopted.
Felix Frankfurter: Well, I think you should then, if I may say so, admit that there may be an argumentative pressure on the part of -- against or with a noncomplying the need to comply. What you say that far off set by the relevant use that the Board has made at this mode of enforcement of a violation of the Act.
Dominick L. Manoli: That's right.
Felix Frankfurter: Good.
Dominick L. Manoli: We think that it is imperative --
Felix Frankfurter: And you may have to admit that maybe this --
Dominick L. Manoli: Well of course but it is imparative --
Speaker: (Inaudible)
Dominick L. Manoli: We actually can not be sure that this is in purge, Your Honor, because of course.--
Speaker: (Inaudible)
Dominick L. Manoli: Yes.
Speaker: (Inaudible)
Dominick L. Manoli: There is -- there is that effect, that's right. But that -- this Court has occasionally the interest of the employees must be subordinated to either with the larger objective of the statute is. A very easy example of that sort of thing, I think is in -- is in -- is apparent in this Court's decision in the ranks qualification number of years ago where the employer -- employees had selected a union. Thereafter, the employer engaged in unfair labor practice a result of which was it even lost its status. Despite the loss of status, the Board will require the import and this Court enforced this order in the bank for their case. The Board will require the employer to continue to bargain with that union in spite whatever the wishes that the employees may then be in order to undo the effects of the unfair labor practice. So here -- so here, there is a certain amount, there may be -- there may be a certain amount of support base on the employees' wishes. But we think that it's for their own good.
Speaker: (Inaudible)
Dominick L. Manoli: That's right, Your Honor.
Earl Warren: Mr. Harris.
Crampton Harris: May the Court please. The time element and is into this case and that also answers the question asked by the Chief Justice. The unfair labor practice committed in the first instance against the Teamsters Union was in November 1953. District 50 was not on the scene. The employer got a state court injunction to restrain violence and picketing. Then later that injunction was amended to permit peaceful picketing. It was six months, almost to the day from the time the man had committed -- that Bowman had committed unfair labor practice against the Teamsters when District 50 appeared on the scene. District 50 and no particular engaged in any unfair labor practice. Now the counsel for the Board is wrong in saying there's no provision of making it an unfair labor practice by a union. If a union coerces a man in their choice, that's an unfair labor practice, I believe under Section of 8 (b) (1). So, we have a perfectly innocent union. Now, the Bowman president, suffering from Teamsters naturally wanted to get out of this situation he was in. District 50 was contacted by some Bowman employee and then they informed Mr. Bowman that they represented the majority. The Board seemed to think that when Mr. Bowman believed the representative of District 50, that he was wrong in believing that an honorable man was telling the truth. That he should have demanded then to see the cards. He used a method of calling his man in. When the man came in the Regional Director of District 50 didn't want to go out there. He wanted to have the man come to Gadsden, this all that happened at Gadsden.But the president said, there's a man in here, come out here and you can use my facilities. Now that was the extent of the support and assistance, letting them meet out there on his premises. Now, the -- the confusion in the minds of the Board and of counsel for the Board, he confuses two things. He confuses a Board conducted election with a Board certification. There are cases, one happened as I recall in Alabama where a state agency conducts an election. We have utilized the services of preachers and priests, and I believe of educators in supervising and checking and checking cards. The certification has nothing whatsoever to do with expunging, to expunge means to eradicate from the mind of the laborer. Now, if they have an election, the election would be the indication of the laborers' state of mind. The certification would come afterwards. How can certification, after the effect has been eliminated and it's been demonstrated in an election by the men's own vote, how can certification have any part on the mind or any effect on the minds of those men who wanted District 50 in the first place? Now, this is not a question of domination. In fact, the coercion was evidently very small because the Board didn't agree with the trial examiner that that they had coerced the man in designing to check all cards. The Board disagreed with me. It's simply a case that the Board failing to adapt itself to the changing world. The Chief Justice discussed that before the University of Indiana in November. The whole problem of the law is to adjust your rules to a changing world. In the -- under the Wagner Act, certification --
Earl Warren: We'll recess now, Mr. Harris.